Citation Nr: 0934878	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-25 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than April 18, 
2005, for a grant of service connection for reflex 
sympathetic dystrophy of the foot and ankle associated with 
residuals of fracture of proximal shaft of right femur with 
shortening of the right lower extremity.  

2.  Entitlement to an increased disability rating for 
residuals of fracture of right patella and tibial plateau, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
residuals of fracture of proximal shaft of right femur with 
shortening of the right lower extremity, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an initial disability rating in excess of 
20 percent for reflex sympathetic dystrophy of the foot and 
ankle associated with residuals of fracture of proximal shaft 
of right femur with shortening of the right lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2005 and June 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

In the May 2005 rating decision the RO bifurcated (and 
effectively reduced) a previously assigned single rating (of 
50 percent effective from July 13, 1994 to February 2, 2005), 
assigned for status post multiple right leg fractures with 
quadriceps muscle atrophy and weakness, and shortening of the 
right lower extremity, into two ratings of: (1) 20 percent 
for residuals of fracture of the right patella and tibial 
plateau; and (2) 10 percent for residuals of fracture of 
proximal shaft of right femur with shortening of the right 
lower extremity.  The previously assigned rating of 50 
percent was the result of a September 1994 rating decision in 
which the RO granted service connection for status post 
multiple fractures, right lower extremity, and assigned a 
prestabilization rating under 38 C.F.R. § 4.28.

The Veteran initiated an appeal from the May 2005 rating 
decision in a September 2005 notice of disagreement, which 
was summarized in his representative's transmittal letter as 
the Veteran's disagreement with the reduction of the 50 
percent rating.  In the June 2006 substantive appeal, 
however, the representative clarified that the appeals were 
as to claims for evaluations in excess of the 20 percent 
assigned for residuals of fracture of the right patella and 
tibial plateau, and in excess of the 10 percent assigned for 
residuals of fracture of proximal shaft of right femur with 
shortening of the right lower extremity.

In the June 2006 rating decision the RO granted service 
connection for reflex sympathetic dystrophy of the foot and 
ankle associated with residuals of fracture of proximal shaft 
of right femur with shortening of the right lower extremity.  
The RO assigned this disability a 20 percent rating effective 
from April 18, 2005.  The Veteran perfected appeals from that 
rating decision as to the rating and effective date assigned 
for the reflex sympathetic dystrophy of the foot and ankle. 

The issues pertaining to disability ratings are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A September 1994 rating decision of the RO granted service 
connection for status post multiple fractures, right lower 
extremity, including residual reflex sympathetic dystrophy of 
the foot and ankle.


CONCLUSION OF LAW

The criteria have been met for assignment of an effective 
date of July 13, 1994 for the award of service connection for 
reflex sympathetic dystrophy of the foot and ankle associated 
with residuals of fracture of proximal shaft of right femur 
with shortening of the right lower extremity.  38 U.S.C.A. §§ 
5101(a), 5110 (West 2002); 38 C.F.R. § 3.400 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Given the favorable disposition of the issue decided below, 
any possible deficiencies in the duty to notify and to assist 
with respect to the current appellate review of the claim 
constitute harmless error and will not prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II. Entitlement to an Effective Date Earlier than April 18, 
2005.

The issue here is whether the veteran is entitled to an 
earlier effective date for a grant of service connection for 
reflex sympathetic dystrophy of the foot and ankle that was 
associated with residuals of fracture of proximal shaft of 
right femur with shortening of the right lower extremity.  In 
a June 2006 rating decision, the RO granted service 
connection for that disability, for which the RO assigned a 
disability rating of 20 percent, effective from April 18, 
2005.  The veteran appealed from that decision, in pertinent 
part, as to the effective date assigned for service 
connection.  
  
As reflected in his August 2006 notice of disagreement, the 
veteran alleges that the RO should have assigned an earlier 
effective date.  He claims that in a 1994 rating decision, 
the RO noted that the Veteran did suffer from the condition, 
and the Veteran had claimed this condition on his application 
for benefits prior to that decision.

The Federal regulatory scheme for the assignment of effective 
dates for VA service-connected disability benefits is not 
linked solely to the date entitlement arises.  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge), or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

If the claim is received within one year after separation 
from service, however, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  

Any communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 
C.F.R. § 3.155(a) does not contain the word "specifically," 
and that making such precision a prerequisite to acceptance 
of a communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the evidence on file establishes that in August 
1994, the veteran filed a formal claim of service connection 
in essence for residuals of fractured femur, tibial plateau, 
and lower tibia.  In that claim he specifically included 
reflex sympathetic dystrophy as a claimed disability.  In a 
September 1994 rating decision, the RO granted service 
connection for status post multiple fractures, right lower 
extremity.  The RO assigned that disability a 50 percent 
disability rating effective from July 13, 1994 pursuant to 
38 C.F.R. § 4.28.

Under 38 C.F.R. § 4.28, VA regulations provide for 
prestabilization benefits, that is, cases in which the 
service-connected disability had not stabilized.  The 
provisions pertaining to prestabilization rating in effect in 
1994 stated that the prestabilization rating of 50-percent 
was not to be used in any case in which a rating of 50 
percent or more was immediately assignable under the regular 
provisions.  Unhealed or incompletely healed wounds or 
injuries for which material impairment of employability was 
likely warranted a 50 percent disability rating. 38 C.F.R. § 
4.28 (1993).  

Prestabilization ratings are for assignment in the immediate 
post-discharge period, and will continue for a 12-month 
period following discharge from service.  During that time, 
an examination shall be requested and accomplished during the 
period between six and 12 months following service.  38 
C.F.R. § 4.28, Note 1.  Diagnosis of disease, injury, or 
residuals will be cited, with diagnostic code assigned from 
the rating schedule for conditions listed therein.  38 C.F.R. 
§ 4.28, Note 2.

In the September 1994 rating decision, the RO noted a past 
medical history, including that following surgery in service, 
"the Veteran developed right forefoot pain and was 
determined to have reflex sympathetic dystrophy."  In 
assigning the 50 percent rating, the RO assigned Diagnostic 
Code 5299-5262 reflecting a diagnosis of a knee and leg 
musculoskeletal disorder, specifically, tibia and fibula 
impairment.  The RO did not assign a diagnostic code 
reflecting current reflex sympathetic dystrophy disability, 
or any code reflecting any diseases of the peripheral nerves 
otherwise.  

The RO did, however, address the explicitly claimed reflex 
sympathetic dystrophy, noting in its reasons for service 
connection, a finding of a diagnosis of reflex sympathetic 
dystrophy in service associated with residuals of the 
inservice injury.  There was no competent evidence at the 
time of the September 1994 rating decision contrary to that 
finding.

Thus, the evidence shows that reflex sympathetic dystrophy 
was implicitly part of the bundle of symptomatology for which 
the RO granted service connection and identified as status 
post multiple fractures, right lower extremity.  Even though 
the limited diagnostic coding assignment did not reflect 
this, in the 1994 rating decision the RO granted service 
connection for symptomatology that included reflex 
sympathetic dystrophy, effective from the day following 
separation from active service, that is, from July 13, 1994.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Thus the evidence warrants granting the benefit claimed by 
the Veteran.  Service connection is warranted for reflex 
sympathetic dystrophy effective from July 13, 1994.  It is 
the role of the RO to make any separate rating assignment for 
reflex sympathetic dystrophy for the period prior to April 
18, 2005 for that disability.  A claim on that matter is not 
before the Board.     


ORDER

Entitlement to an effective date of July 13, 1994 for a grant 
of service connection for reflex sympathetic dystrophy of the 
foot and ankle associated with residuals of fracture of 
proximal shaft of right femur with shortening of the right 
lower extremity is granted. 


REMAND

The Veteran is claiming entitlement to an increase in the 
ratings assigned for 
(1) residuals of fracture of right patella and tibial 
plateau, (2) residuals of fracture of proximal shaft of right 
femur with shortening of the right lower extremity, and (3) 
reflex sympathetic dystrophy of the foot and ankle associated 
with residuals of fracture of proximal shaft of right femur 
with shortening of the right lower extremity.  The Board has 
reviewed the claims file and determined that further 
development is necessary prior to adjudicating these claims.

The findings from the most recent VA examination in April 
2005 did not contain sufficient information to be considered 
fully responsive to the provisions of 38 C.F.R.§§ 4.40 and 
4.45 as required by the decision of the United States Court 
of Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The report of that examination does not contain 
sufficient information with respect to whether certain 
factors are present such as weakened movement, excess 
fatigability, incoordination, and/or additional limitation of 
function during flare-ups or repeated use.

The April 2005 VA examination report also does not include 
such pertinent peripheral nerve findings as the presence and 
extent of paralysis; including associated symptomatology as 
listed under relevant codes.  See 38 C.F.R. § 4.12a.  

The above discussed information would be of crucial 
importance in the evaluation of the Veteran's service-
connected (1) residuals of fracture of right patella and 
tibial plateau, (2) residuals of fracture of proximal shaft 
of right femur with shortening of the right lower extremity, 
and (3) reflex sympathetic dystrophy of the foot and ankle 
associated with residuals of fracture of proximal shaft of 
right femur with shortening of the right lower extremity.  
Findings from the ordered examination(s) would be expected to 
provide pertinent information regarding the severity of the 
service-connected orthopedic and peripheral nerve impairments 
involving the right lower extremity.

Accordingly, to ensure that the duty to assist has been met, 
the Board finds that after obtaining any additional relevant 
records outstanding, it is necessary for VA to afford the 
Veteran an examination for the purpose of determining the 
severity of the Veteran's bilateral knee disabilities 
addressed here.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

Prior to that examination the RO should request any 
outstanding pertinent treatment records.  During the April 
2005 VA examination, the Veteran reported that he had been 
seen by pain clinic and neurology clinics in San Diego and in 
Washington, DC.  The RO should request these and any other 
records not on file. 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
request copies of any outstanding private 
or VA medical records of treatment for the 
Veteran's service-connected (1) residuals 
of fracture of right patella and tibial 
plateau, (2) residuals of fracture of 
proximal shaft of right femur with 
shortening of the right lower extremity, 
and (3) reflex sympathetic dystrophy of 
the foot and ankle associated with 
residuals of fracture of proximal shaft of 
right femur with shortening of the right 
lower extremity.  

2.  Thereafter, the RO should schedule the 
Veteran for VA examination by orthopedic 
and neurological specialists if at all 
possible, to determine the severity of the 
(1) residuals of fracture of right patella 
and tibial plateau, (2) residuals of 
fracture of proximal shaft of right femur 
with shortening of the right lower 
extremity, and (3) reflex sympathetic 
dystrophy of the foot and ankle associated 
with residuals of fracture of proximal 
shaft of right femur with shortening of 
the right lower extremity.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiners, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination reports.  The rationale for 
any opinion expressed should be included 
in the examination report.  If an examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

A: Orthopedic Examination:  This 
examination should include all relevant 
findings pertaining to the (1) residuals 
of fracture of right patella and tibial 
plateau, (2) residuals of fracture of 
proximal shaft of right femur with 
shortening of the right lower extremity.  
This examination should include range of 
motion testing pertinent to the right knee 
and femur (hip and thigh) disabilities, 
and all ranges of motion should be 
reported in degrees.  

For each part/joint, symptoms such as 
pain, stiffness, or aching in the area of 
the part affected should be noted; as well 
as other pertinent findings, if present, 
including the presence of any subluxation, 
instability, or other impairment in either 
part/joint (and if so, opine as to the 
extent of impairment in terms of slight, 
moderate, or severe), dislocation, 
locking, effusion, cartilage removal, or 
other tibia/fibula/knee/hip impairment 
(nonunion or malunion, fracture, 
etcetera).

For each affected part, the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should be noted, as should any additional 
disability due to these factors.  The 
examiner is asked to render opinions 
regarding each affected part/joint as to 
whether:

(a) there is residual weakness, pain or 
limitation of motion, and if so, opine as 
to the extent of severity of the residual 
weakness, pain or limitation of motion;

(b) there is ankylosis of the affected 
joint, and if so, describe the nature of 
the ankylosis in terms of angle in 
degrees at which the joint is ankylosed;

(c) pain could significantly limit 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly over time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.

B.  Neurological Examination:  This 
examination should include all relevant 
findings pertaining to the reflex 
sympathetic dystrophy of the foot and 
ankle.  The examination should report all 
findings and note all associated symptoms 
compatible with the reflex sympathetic 
dystrophy.  Any and all symptoms due to 
the diagnosed reflex sympathetic dystrophy 
should be identified and reported.  

Report any symptoms consistent with 
incomplete or complete paralysis.  If 
incomplete, the examiner should opine as 
to the extent of impairment in terms of 
mild, moderate, or severe impairment.  The 
examiner should note any foot and/or toe 
drop/droop, loss of movement, weakness, 
anesthesia and other such symptoms and 
involved locations.  

3. The RO should then readjudicate the 
claims under review here.  If any benefit 
sought remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


